NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                         No. 09-4133
                                        _____________

                                      DAVID L. GREEN,
                                         Appellant
                                            v.

             DONALD C. WINTER, SECRETARY, DEPARTMENT OF NAVY

                                (Pursuant to Rule 43(c), FRAP)
                                       _____________

                        On Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                                       (Civ. No. 08-140)
                           District Judge: Hon. Ronald Buckwalter

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 Monday, January 24, 2011

                     Before: McKEE, Chief Judge, SMITH, Circuit Judge,
                               and STEARNS,* District Judge

                               (Opinion filed: February 17, 2011)

                                          __________

                                          OPINION
                                          _________

McKEE, Chief Judge.


      *
         Honorable Richard G. Stearns, District Court Judge, District of Massachusetts,
sitting by designation.
              David Green appeals the district court’s grant of summary judgment in

favor of the Secretary of the Navy on Green’s Title VII discrimination and retaliation

claims. For the reasons set forth below, we will affirm.

       Since we are writing primarily for the parties who are familiar with this case, we

need not recite the factual or procedural history of this dispute, the background of which

has been ably summarized by the district court. See Green v. Winter, No. 08-140, 2009

WL 3150349 (E.D. Pa. Sept. 24, 2009).

       In his detailed and thoughtful opinion, Judge Buckwalter carefully and clearly

explained his reasons for granting the motion for summary judgment on the same issues

raised on appeal. See Green, 2009 WL 3150349. Since we can add little to Judge

Buckwalter’s analysis, we will affirm the order granting summary judgment substantially

for the reasons set forth in his opinion.




                                                2